           Case 7:20-cv-00246-HL Document 14-1 Filed 02/09/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION

       ,                                     )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )   CIVIL ACTION NO.           (HL)
                                             )
       ,                                     )
                                             )
               Defendant.                    )
                                             )


                  PROPOSED SCHEDULING AND DISCOVERY ORDER

       The parties held a Rule 26(f) conference on _____________. In accordance with

the Court’s Rules 16 and 26 Order dated ___________, ____, the parties to this action

conferred and jointly developed this Proposed Scheduling and Discovery Order (the

“Proposed Order”) containing deadlines and limitations as follows:


I.     Nature of the Case:

       Please include a brief description of the nature of the case and the legal issues to
       be tried. This summary should not be argumentative nor recite the evidence, but
       should call the Court’s attention to any unique or complex issues or circumstances
       surrounding the case.

II.    Counsel of Record:

       The following individually-named attorneys are designated lead counsel for the
       parties:

       Please include all relevant contact information for each lead counsel or pro se
       litigant, including mailing address, phone number, facsimile number, and email
       address.


III.   Complaint and Answer filing dates:
        Case 7:20-cv-00246-HL Document 14-1 Filed 02/09/21 Page 2 of 4




       Complaint was filed:       __________

       Answer was filed:          __________


III.   Discovery Deadlines:

       A.    Time for Discovery

             The time for discovery in this case shall expire ______________, that being
             no more than 180 days after the submission of the Proposed Order to the
             Court.

             If a party believes that more time for discovery is needed, an appropriate
             motion, accompanied by a proposed order for the Court, may be filed setting
             forth good cause for an extension.

       B.    Scope of Discovery

             Please state the subjects on which discovery may be needed, when
             discovery should be completed, and whether discovery should be
             conducted in phases or be limited to or focused on particular issues. See
             Fed. R. Civ. P. 26(b)(1), (f)(3)(B).

       C.    Electronically Stored Information

             Please discuss any issues about disclosure, discovery, or preservation of
             electronically stored information, including the form or forms in which it
             should be produced. See Fed. R. Civ. P. 16(b)(3)(B)(iii), 26(f)(3)(C).

       D.    Privilege Claims

             Please discuss any issues about claims of privilege or of protection as trial-
             preparation materials, including – if the parties agree on a procedure to
             assert these claims after production – whether to ask the Court to include
             their agreement in an order under Federal Rule of Evidence 502. See Fed.
             R. Civ. P. 16(b)(3)(B)(iv), 26(f)(3)(D).

       E.    Witnesses to be Deposed

             Please include the name and address of every witness to be deposed.


       F.    Expert Witnesses

             1.     Designation of Experts

                                           -2-
       Case 7:20-cv-00246-HL Document 14-1 Filed 02/09/21 Page 3 of 4




                  The Plaintiff must disclose the identity of any expert witness on or
                  before _____________, that being no more than 90 days after the
                  submission of the Proposed Order to the Court.

                  The Defendant must disclose the identity of any expert witness on or
                  before _____________, that being no more than 120 days after the
                  submission of the Proposed Order to the Court.

            2.    Expert Reports

                  Expert reports shall comply with Federal Rule of Civil Procedure
                  26(a)(2)(B). Any supplemental expert reports must be served on or
                  before _____, that being no more than 160 days after the submission
                  of the Proposed Order to the Court. No additional supplemental
                  reports may be disclosed or provided after this date without leave of
                  Court.


      G.    Discovery Limitations or Need for Protective Order

            The parties agree that requests for admission that are propounded solely to
            authenticate documents as provided for under Federal Rule of Civil
            Procedure 36(a)(1)(B) are excluded from Local Rule 36's limitation on the
            number of requests to admit that can be propounded.

            Please include here any other relevant matters, including any matters
            referenced in Rule 26(f).

      H.    Discovery Disputes

            Before moving for an order relating to discovery, including motions to
            compel or contested motions for protective orders, the movant must contact
            Nora Paul, Courtroom Deputy (478.752.0725) to request a telephone
            conference with the Court.

IV.   Time for Filing Motions:

      A.    Motions to Amend the Pleadings or to Join Parties

            All motions seeking to amend the pleadings or to join parties must be filed
            no later than ____________, that being no more than 60 days after the
            entry of this Scheduling and Discovery Order.

      B.    Dispositive Motions


                                         -3-
        Case 7:20-cv-00246-HL Document 14-1 Filed 02/09/21 Page 4 of 4




             All dispositive motions must be filed no later than ____________, that being
             no more than 30 days after the expiration of discovery in this case.

      C.     Daubert Motions

             All Daubert motions must be filed no later than _________, that being no
             more than 30 days after the expiration of discovery in this case.


V.    Certification of the Parties and Counsel:

      The Parties, by the signature of counsel below, certify they have conferred and
      discussed the nature and basis of their claims and defenses and the possibilities
      for prompt settlement or resolution of the case, pursuant to Local Rule 26(a).

      Counsel further certify they have read the Court’s Rules 16 and 26 Order. All
      counsel of record shall digitally sign below.

      This ____ day of _________, _____.




      __________________________                 ______________________
      Counsel for Plaintiff(s)                   Counsel for Defendant(s)
      XXX                                        XXX
      xxxxxxxxxxxxxxxxxx                         xxxxxxxxxxxxxxxxxx




      The Court, having reviewed the information contained in the Proposed Scheduling

and Discovery Order completed and filed jointly by the parties to this action, hereby

ADOPTS the parties’ plan and MAKES IT THE ORDER OF THE COURT.


      SO ORDERED, this ____ day of _________, _____.


                                                 s/Hugh Lawson
                                                 HUGH LAWSON, SENIOR JUDGE
                                                 UNITED STATES DISTRICT COURT



                                           -4-
